DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed 06/13/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/22 has been entered.
 	The reply filed 06/13/22 affects the application 16/617,763 as follows:
1.      The rejections of the office action mailed 01/13/22 are maintained. Claims 49-61 and 67-70, the invention of Group I are prosecuted by the examiner. Claims 62-66 are withdrawn.  
2.     The responsive is contained herein below.
Claims 49-70 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 49, 55-61, 67, 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden et al. (Cancer Chemother Pharmacol (1995) 36:165-171) in view of Dervieux et al. (US 20080268045 A1) and von Recum et al. (US 20120220518 A1).
Claim 49 is drawn to an immediate release pharmaceutical composition comprising (i) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically acceptable salts thereof, and optionally one or more pharmaceutically acceptable excipients, carriers, or diluents.
Holden et al. disclose in vitro tests with human squamous carcinoma cells exposed to combination treatment with methotrexate and novobiocin resulting in greater than additive cytotoxicity. Also, Holden et al. disclose in vivo tests of tumour growth delay in mice (methotrexate, 2 mg/kg by continuous SC infusion over 7 days; then on 7th day novobiocin 100 mg/kg administered by intraperitoneal injection), showing tumour growth delay effect to be additive or greater than additive (see figure 4).
The difference between Applicant’s claimed composition and the composition taught by Holden et al. is that Holden et al. do not disclose that their composition is an immediate release composition, per se.   
Dervieux et al. disclose that methotrexate can be administered in either an immediate release or sustained release formulation (see page 17, [0239]).
von Recum et al. disclose that novobiocin can undergo rapid non-linear release (see page 12, [0122]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release. It should be noted that the combination of compounds that are used to treat the same diseases are well known in the art. More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
It should be noted that it is obvious to use different ratios of novobiocin to methotrexate such as a molar ratio of 1 molar equivalent as taught by Holden et al. such as the combination of 5 µM methotrexate and 5 µM of novobiocin (which is also equivalent to a ratio of 1). The preparation separate composition to treat the same disease or condition is well known in the art and depends on factors such as the severity of the disease or cancer and the type of patient to be treated. 

Claims 50-54, 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden et al., Dervieux et al. and von Recum et al. as applied in claim 49 above and further in view of Hospira, October 2011 and Takemura et al. (Metabolism, Volume 15, Issue 6, June 1966, Pages 566-576).
The difference between Applicant’s claimed composition and the composition taught by Holden et al., Dervieux et al. and von Recum et al. is the milligrams (mg) of methotrexate and novobiocin.   
Hospira discloses that methotrexate can be administered in different amounts or doses including 20 mg (see page 3 of 48).
Takemura et al. disclose that novobiocin can be administered daily for varying periods of time in doses of 20 to 60 mg (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an amount taught by Takemura et al. such as 20 to 60 mg and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release. It should be noted that the combination of compounds that are used to treat the same diseases are well known in the art. More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an amount taught by Takemura et al. such as 20 to 60 mg and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
It should be noted that it is obvious to prepare different wt% of methotrexate and novobiocin such 40 wt% of each such as by preparing 20 mg of each drug or compound in the composition as taught by Hospira and Takemura and to include other compound or excipients such as water, isotonization agent, such as sodium chloride; an ionization agent, such as sodium hydroxide to facilitate the immediate release and solvents, especially to administer the composition under physiological conditions to a patient.  

Claims 68, 70 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holden et al., Dervieux et al. and von Recum et al. as applied in claim 49 above and further in view of 
Mercadante (Cancer Treatment Reviews 2001; 27: 51–61).
	The difference between Applicant’s claimed composition and the composition taught by Holden et al., Dervieux et al. and von Recum et al. is that Holden et al., Dervieux et al. and von Recum et al. do not disclose that their composition includes a non- steroidal anti-inflammatory agents (NSAIDs).   
Mercadante disclose that the role of non-steroidal anti-inflammatory drugs (NSAIDs) in cancer pain has been well established in the treatment of mild pain and severe pain (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient with cancer pain and to include includes a non- steroidal anti-inflammatory agents (NSAIDs) to treat the cancer pain as taught by Mercadante, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release. It should be noted that the combination of compounds that are used to treat the same diseases are well known in the art. More specifically, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).
One having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient with cancer pain and to include includes a non- steroidal anti-inflammatory agents (NSAIDs) to treat the cancer pain as taught by Mercadante, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
	It should be noted that it is obvious to use non- steroidal anti-inflammatory agents (NSAIDs) disclosed by Mercadante such as indomethacin.

Response to Arguments
Applicant’s arguments with respect to claims 49-61 and 67-70 have been considered but are not found convincing.
	The Applicant argues that Applicant pointed out that Holden is based, is that the combination of therapeutically active amounts of a topo-isomerase II inhibitor (e.g. etoposide/novobiocin) with therapeutically active amounts of antifolate (e.g. methotrexate/trimetrexate/PT523), will lead to an augmentation, additive or synergism, of the carcinogenic effect of either of these drug types as compared to when administered alone. (Compare the composition of independent claim 49, which recites a non-therapeutic amount of novoviocin.) Applicant also pointed out that the intraperitoneal dose of 100 mg/kg novobiocin used in the mouse in vivo model in Holden corresponds to a human dose level of 5000 to 7000 mg, whereas based on the pharmacokinetic data available for both man and rat, the oral dose of 55 mg/kg novobiocin administered to the rat in the instant application, corresponds to a human dose level of 500 to 700 mg.
However, First, Applicant’s independent claim 49 does not require or recite any amount or milligrams (mg) of methotrexate or novobiocin in the claimed composition. Also, Applicant’s claims are composition or product claims, not method claims, and thus what Applicant considers to be a non-therapeutic amount of novobiocin may be a therapeutic amount for a particular method may be a therapeutic amount of novobiocin for a different method or for other methods. In addition, it should be noted that there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 U.S.P.Q.2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991).  An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different utility from that discovered by applicant.  As the Dillon opinion notes, the applicant then has the burden and opportunity to present relevant evidence to overcome the rejection.
Again, it should be noted that Applicant’s claims are composition or product claims, not method claims and the amount or milligrams (mg) of novobiocin in composition (unless recited in the composition claims is not limited by a method the particular method such as one in which a dosage of 55 mg/kg is to be administered to a particular subject. Also, the above rejection was made by applying Holden et al., Dervieux et al., von Recum et al., Hospira and Takemura et al. references. And thus, Holden do not have to disclose the same amount or milligrams (mg) of methotrexate and novobiocin as recited in specific claims. More importantly, Hospira discloses that methotrexate can be administered in different amounts or doses including 20 mg (see page 3 of 48). And, Takemura et al. disclose that novobiocin can be administered daily for varying periods of time in doses of 20 to 60 mg (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an amount taught by Takemura et al. such as 20 to 60 mg and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that Holden does not disclose, teach or suggest a composition comprising (1) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically acceptable salts thereof, optionally in the association with one or more pharmaceutically acceptable excipient, carrier or diluent.
However, Applicant’s independent claim 49 does not require or recite any amount or milligrams (mg) of methotrexate or novobiocin in the claimed composition. Also, Applicant’s claims are composition or product claims, not method claims, and thus what Applicant considers to be a non-therapeutic amount of novobiocin may be a therapeutic amount for a particular method may be a therapeutic amount of novobiocin for a different method or for other methods. In addition, it should be noted that there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 U.S.P.Q.2d 1897, 1904 (Fed. Cir. 1990) (in banc), cert. denied, 111 S. Ct. 1682 (1991).  An obviousness rejection is proper under Dillon so long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation is based on a different utility from that discovered by applicant.  As the Dillon opinion notes, the applicant then has the burden and opportunity to present relevant evidence to overcome the rejection. In addition, the above rejection was made by applying Holden et al., Dervieux et al. and von Recum et al. And consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that the prior art does not disclose or suggest the surprising
benefit of administering non-therapeutic amounts of novobiocin with methotrexate. As discussed
above in Section II, plasma levels of methotrexate following oral (Example 7) and subcutaneous
(Example 8) co-administration of non-therapeutic amounts of novobiocin with methotrexate
significantly exceed the plasma levels of methotrexate when the same amount of methotrexate is
administered alone via the same route. Thus, relatively low amounts of novobiocin can be used to potentiate the effect of the co-administered methotrexate.
	However, the Examiner does not consider this result as being unexpected or surprising. In other words, Holden et al. disclose in vitro tests with human squamous carcinoma cells exposed to combination treatment with methotrexate and novobiocin results in greater than additive cytotoxicity, and that in vivo tests of tumour growth delay in mice administered methotrexate and novobiocin showed tumour growth delay effect to be additive or greater than additive.
In fact, Holden et al. disclose that the combination of methotrexate and novobiocin caused greater than expected cell killing of human SCC-25 squamous carcinoma cells and that the combination of 5 µM methotrexate and novobiocin was markedly synergistic in cytotoxicity. Consequently, it is obvious to expect that novobiocin can be used to potentiate the effect of the co-administered methotrexate. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that Table 5, obtained as described in Example 7 of the instant Specification, compares the pharmacokinetics of orally administered methotrexate to orally administered methotrexate in combination with novobiocin (Table 5, Shown).  As summarized in the bottom row, coadministration of methotrexate with 20 molar equivalents of novobiocin results in a 31% increase in the Cmax, 44% increase in the AUC(0-8hrs) and a 26% increase in the AUC(inf) of methotrexate. These results are surprising.
However, the Examiner does not consider this result as being unexpected or surprising. In other words, Holden et al. disclose in vitro tests with human squamous carcinoma cells exposed to combination treatment with methotrexate and novobiocin results in greater than additive cytotoxicity, and that in vivo tests of tumour growth delay in mice administered methotrexate and novobiocin showed tumour growth delay effect to be additive or greater than additive.
In fact, Holden et al. disclose that the combination of methotrexate and novobiocin caused greater than expected cell killing of human SCC-25 squamous carcinoma cells and that the combination of 5 µM methotrexate and novobiocin was markedly synergistic in cytotoxicity. Consequently, it is obvious to expect that novobiocin can be used to potentiate the effect of the co-administered methotrexate, and to expect an increase in the Cmax and an increase in the AUC of methotrexate and to determine such increase such as to use or administer the composition or combination efficiently a specific treatment method. In this respect, the Examiner directs Applicant’s attention to Exhibit A (Balis et al.; attached) which show that the area under a plasma concentration-time curve (AUC) of methotrexate ranged from 0.63 to 12 µmol•h/L = to a range of 630 to 12000 nmol•h/L for orally administered methotrexate (see abstract). It should be noted that here the AUC for methotrexate such as 12000 nmol•h/L or even 11680 nmol•h/L (which is in the range of 630 to 12000 nmol•h/L) is significantly greater than that of 1168 nmol•h/L the combination methotrexate and novobiocin as shown in Applicant Table 5. Thus, it is known in the art that the AUC for methotrexate can be of same value or much greater than that obtained by Applicant for methotrexate. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that Example 8 also compares the pharmacokinetics of subcutaneously administered methotrexate to subcutaneously administered methotrexate in combination with novobiocin (3.0 molar equiv) in human rheumatoid arthritis patients. There, it was found that the plasma levels of methotrexate following subcutaneous co-administration of novobiocin with methotrexate, significantly exceed the plasma levels of methotrexate following subcutaneous administration of methotrexate alone. It was also found that the plasma levels of novobiocin remain well below the levels at which any pharmacodynamic effects can be observed in non-clinical models of the disease. (See instant Specification, page 38, lines 24-34.) Again, these results are surprising.
However, the Examiner does not consider this result as being unexpected or surprising. In other words, Holden et al. disclose in vitro tests with human squamous carcinoma cells exposed to combination treatment with methotrexate and novobiocin results in greater than additive cytotoxicity, and that in vivo tests of tumour growth delay in mice administered methotrexate and novobiocin showed tumour growth delay effect to be additive or greater than additive.
In fact, Holden et al. disclose that the combination of methotrexate and novobiocin caused greater than expected cell killing of human SCC-25 squamous carcinoma cells and that the combination of 5 µM methotrexate and novobiocin was markedly synergistic in cytotoxicity. Consequently, it is obvious to expect that novobiocin can be used to potentiate the effect of the co-administered methotrexate. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
The Applicant argues that neither reference (Hospira and Takemura) discloses or suggests an immediate release pharmaceutical composition comprising (1) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically acceptable salts thereof, as recited in independent claim 49.
However, the above rejection was made by applying Holden et al., Dervieux et al., von Recum et al., Hospira and Takemura et al. And thus, neither Hospira or Takemura et al. has to disclose or suggest an immediate release pharmaceutical composition comprising (1) a therapeutic amount of methotrexate or any pharmaceutically acceptable salts thereof, (ii) a non-therapeutic amount of novobiocin or any pharmaceutically acceptable salts thereof, as recited in independent claim 49.  More importantly, Hospira discloses that methotrexate can be administered in different amounts or doses including 20 mg (see page 3 of 48). And, Takemura et al. disclose that novobiocin can be administered daily for varying periods of time in doses of 20 to 60 mg (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate in an amount taught by Hospira such as 20 mg and novobiocin in an amount taught by Takemura et al. such as 20 to 60 mg and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
 The Applicant argues that Mercandante does not overcome the above-described deficiencies of Holden and the other secondary references cited by the Examiner.
However, Mercadante discloses that the role of non-steroidal anti-inflammatory drugs (NSAIDs) in cancer pain has been well established in the treatment of mild pain and severe pain (see abstract). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to prepare a composition comprising methotrexate and novobiocin in different amounts or milligrams (mg) and as an immediate release composition in order to treat human squamous carcinoma cells or human squamous carcinoma cancer in a patient with cancer pain and to include includes a non- steroidal anti-inflammatory agents (NSAIDs) to treat the cancer pain as taught by Mercadante, based on factors such as the severity of the disease or cancer, and also since Dervieux et al. disclose that methotrexate can be administered in an immediate release formulation or composition and von Recum et al. disclose that novobiocin can undergo rapid non-linear release.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623                                                                                                                                                                                                        


	
the combination
of 5 P-M methotrexate and novobiocin was markedly
of 5 P-M methotrexate and novobiocin was markedly
synergistic in cytotoxicity